IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

PHOTOGRAPHY IS NOT A                     NOT FINAL UNTIL TIME EXPIRES TO
CRIME and MICHALE                        FILE MOTION FOR REHEARING AND
HOFFMAN,                                 DISPOSITION THEREOF IF FILED

      Petitioners,                       CASE NO. 1D15-3005

v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 1, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Eric J. Friday of Fletcher & Phillips, Jacksonville, for Petitioners.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioners Photography is Not a Crime (“PINAC”) and Michale Hoffman seek

review of an order of the circuit court rendered in its appellate capacity. That order

had the effect of denying a petition for review of a county court order denying

PINAC’s request to undertake video coverage of Mr. Hoffman’s trial in a pending
misdemeanor case. The circuit court found and petitioners concede that they have not

made application for authorization to engage in this activity in accordance with a recent

administrative order of the circuit court providing a process for the issuance of

credentials to non-traditional media outlets to provide electronic coverage of cases

such as Mr. Hoffman’s. We reject petitioners’ contention that it would be futile to

even make such an application, and therefore conclude that the circuit court’s ruling

was not a departure from the essential requirements of law. Accordingly, the petition

is DENIED.

ROWE, SWANSON, and BILBREY, JJ., CONCUR.




                                           2